ROBERT L. BLAND, Judge.
It appears from the claim abstract in this case that on August 9, 1944, while claimant was driving his Chevrolet automobile across Junior Avenue Bridge, in Elm Grove, Ohio county, West Virginia, on state, route No. 91, the end of a loose floor board in the bridge flew up and caught the housing of the vehicle, causing damages thereto that cost $47.75 to repair, for which claim is made against the state road commission. The head *222of that agency concurred in the claim, prepared a record thereof, setting forth the facts in relation to the accident, and filed the same with the clerk of this court on April 4, 1946. An itemized statement of the costs incurred in repairing the automobile was filed with this record. Payment of the claim is recommended by the state maintenance engineer and the district engineer. It is also approved for legislative appropriation by an assistant attorney general. The claim is informally considered by this court upon the record submitted as aforesaid.
In view of the recommendations made by officials of the road commission, the concurrence in the claim by the state road commissioner and the approval for payment by the attorney general’s office as aforesaid, an award is made in favor of claimant William G. Gantzer, for foity-seven dollars and seventy-five cents ($47.75).